Case 2:19-cv-10532-VAR-SDD ECF No. 1-1 filed 02/21/19   PageID.15   Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

GEORGE BADEEN, an individual and
on behalf of a proposed class; and
MIDWEST RECOVERY AND
ADJUSTMENT, INC., a Michigan for
profit corp. and on behalf of a proposed
class,

                Plaintiffs,

v.                                         No. ____________________

PAR, Inc., d/b/a PAR North America,
an Indiana corporation; Remarketing
Solutions, LLC, a Delaware limited
liability company; Renovo Services,
LLC, a Delaware limited liability
company; Toyota Motor Credit
Corporation, a California corporation;
TD Auto Finance, LLC, a Michigan
limited liability company; Bank of
America, N.A., a North Carolina
company; Fifth Third Bank, an Ohio
company; The Huntington National
Bank, an Ohio company; PNC Bank,
N.A., an Ohio Company; Nissan Motor
Acceptance Corporation, a California
corporation; and Santander Consumer
USA, Inc., an Illinois corporation,

                Defendants.


                              NOTICE OF REMOVAL

                              INDEX OF EXHIBITS
Case 2:19-cv-10532-VAR-SDD ECF No. 1-1 filed 02/21/19   PageID.16    Page 2 of 2



     A     Pleadings in the State Court Action

     B     True and Correct Copy of Plaintiffs’ Proposed Third Amended
           Complaint

     C     Plaintiffs’ Answers to Defendant PAR, Inc.’s Discovery Requests

     D     Plaintiffs’ Discovery Requests to Forwarding Defendants




                                      -2-
